DETAILED ACTION

Claims 1-4, 6-8, 16-20, and 22-24 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone correspondence with Sok Hong (Reg. No. 64,719) on December 16, 2021.

The application has been amended as follows:

1. (Proposed) A method of diagnosing a network, comprising:
obtaining, by a first Access Point (AP) running in Wireless Local Area Network (WLAN) Doctor mode, working channel information of a second AP located in a diagnosis region of the first AP, where a WLAN service mode in which the second AP runs is different from the WLAN Doctor mode; and
testing, by the first AP, a WLAN service quality provided by the second AP by simulating a client based on the working channel information of the second AP,
wherein the first AP testing the WLAN service quality provided by the second AP by simulating the client based on the working channel information of the second AP comprises:

requesting, by the first AP, an IP address and an authentication by simulating the client in response to the first AP being successfully associated with the second AP; [[and]] 
connecting, by the first AP, with the network by simulating the client to test the WLAN service quality provided by the second AP, upon obtaining the IP address and performing authentication successfully; 
when a network management device receives information reported by the first AP in which an association probe request is unsuccessfully sent, an upstream egress flow bandwidth of the second AP is detected; and 
if it is detected that the upstream egress flow bandwidth is less than a desired bandwidth threshold by a predetermined amount, it is determined that a reason for unsuccessfully sending the association probe request is insufficient network bandwidth.

2. (Original) The method according to claim 1, further comprising: before obtaining, by the first AP running in the WLAN Doctor mode, the working channel information of the second AP located in the diagnosis region of the first AP, receiving, by the first AP, a mode switching instruction; and switching, by the first AP, from the running WLAN service mode to the WLAN Doctor mode according to the mode switching instruction.

3. (Original) The method according to claim 1, wherein the first AP obtaining the working channel information of the second AP located in the diagnosis region of the first AP, comprises: receiving, by the first AP, the network diagnosis instruction; and obtaining, by the first AP, the working channel information of the second AP from the network diagnosis instruction.

4. (Original) The method according to claim 1, further comprising: after obtaining, by the first 

5. (Canceled).

6. (Currently Amended) The method according to claim [[5]]1, wherein the first AP connecting with the network by simulating the client to test the WLAN service quality provided by the second AP comprises: sending, the first AP, a Domain Name System (DNS) request to a DNS server by simulating the client to request the DNS server to perform domain name resolution for a domain name of a network to be accessed; receiving, by the first AP, a DNS response returned by the DNS server by simulating the client, and solving a network IP address of the network to be accessed from the DNS response; and accessing, by the first AP, the network to be accessed by simulating the client based on the network IP address to test the WLAN service quality provided by the second AP.

7. (Original) The method according to claim 6, further comprising: reporting, by the first AP, network information to a network management device, wherein the network information comprises at least one of: association process information that the first AP is associated with the second AP and an association result; IP address request process information that the first AP requests an IP address and an IP address request result; authentication process information of performing authentication for the first AP and an authentication result; or a domain name resolution result which derives from performing domain name resolution for a domain name of a network to be accessed by the DNS server and determined by the first AP based on the DNS response from the DNS server.


9 - 15. (Canceled).

16. (Proposed) A non-transitory machine readable storage medium storing thereon instructions that are executable by a processor to perform operations comprising: 
obtaining working channel information of a second AP located in a diagnosis region of the first AP, where a WLAN service mode in which the second AP runs is different from the WLAN Doctor mode; and
testing a WLAN service quality provided by the second AP by simulating a client based on the working channel information of the second AP,
wherein the testing of the WLAN service quality provided by the second AP by simulating the client based on the working channel information of the second AP comprises:
associating, by the first AP, with the second AP by simulating the client based on the working channel information of the second AP; 
requesting, by the first AP, an IP address and an authentication by simulating the client in response to the first AP being successfully associated with the second AP; [[and]] 
connecting, by the first AP, with the network by simulating the client to test the WLAN service quality provided by the second AP, upon obtaining the IP address and performing authentication successfully;
when a network management device receives information reported by the first AP in which an association probe request is unsuccessfully sent, an upstream egress flow bandwidth of the second AP is detected; and 
if it is detected that the upstream egress flow bandwidth is less than a desired bandwidth threshold by a predetermined amount, it is determined that a reason for unsuccessfully sending the association probe request is insufficient network bandwidth.

17. (Proposed) An apparatus for diagnosing a network, the apparatus being applied to a first Access Point (AP) running in a Wireless Local Area Network (WLAN) Doctor mode and comprising:
a processor; and 
a memory for storing instructions that are executable by the processor to perform operations comprising:
obtaining working channel information of a second AP located in a diagnosis region of the first AP, where a WLAN service mode in which the second AP runs is different from the WLAN Doctor mode; and
testing a WLAN service quality provided by the second AP by simulating a client based on the working channel information of the second AP,
wherein the testing of the WLAN service quality provided by the second AP by simulating the client based on the working channel information of the second AP comprises:
associating with the second AP by simulating the client based on the working channel information of the second AP; 
requesting an IP address and an authentication by simulating the client in response to the first AP being successfully associated with the second AP; [[and]] 
connecting with the network by simulating the client to test the WLAN service quality ;
when a network management device receives information reported by the first AP in which an association probe request is unsuccessfully sent, an upstream egress flow bandwidth of the second AP is detected; and 
if it is detected that the upstream egress flow bandwidth is less than a desired bandwidth threshold by a predetermined amount, it is determined that a reason for unsuccessfully sending the association probe request is insufficient network bandwidth.

18. (Previously Presented) The apparatus according to claim 17, wherein the operations further comprise: before obtaining the working channel information of the second AP located in the diagnosis region of the first AP, receiving a mode switching instruction; and switching from the running WLAN service mode to the WLAN Doctor mode according to the mode switching instruction.

19. (Previously Presented) The apparatus according to claim 17, wherein the obtaining of the working channel information of the second AP located in the diagnosis region of the first AP comprises: receiving the network diagnosis instruction; and obtaining the working channel information of the second AP from the network diagnosis instruction.

20. (Previously Presented) The apparatus according to claim 17, wherein the operations further comprise: after obtaining the working channel information of the second AP located in the diagnosis region of the first AP, detecting channel quality of the working channel of the second AP based on the working channel information of the second AP; and reporting a channel quality detection result to a network management device.

21. (Canceled).

22. (Currently Amended) The apparatus according to claim [[21]]17, the connecting with the network by simulating the client to test the WLAN service quality provided by the second AP comprises: sending a Domain Name System (DNS) request to a DNS server by simulating the client to request the DNS server to perform domain name resolution for a domain name of a network to be accessed; receiving a DNS response returned by the DNS server by simulating the client, and solving a network IP address of the network to be accessed from the DNS response; and accessing the network to be accessed by simulating the client based on the network IP address to test the WLAN service quality provided by the second AP.

23. (Previously Presented) The apparatus according to claim 17, wherein the operations further comprise: reporting network information to a network management device, wherein the network information comprises at least one of: association process information that the first AP is associated with the second AP and an association result; IP address request process information that the first AP requests an IP address and an IP address request result; authentication process information of performing authentication for the first AP and an authentication result; or a domain name resolution result which derives from performing domain name resolution for a domain name of a network to be accessed by the DNS server and determined by the first AP based on the DNS response from the DNS server.

24. (Previously Presented) The apparatus according to claim 17, wherein the operations further comprise: reporting a test result of the WLAN service quality provided by the second AP to a network management device.


Reason for allowance 
The following is an examiner’s statement of reasons for allowance.

Independent Claim 1 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. Claims 2-4, 6-8, 16-20, and 22-24 are allowed based on the same reason(s).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HERMON ASRES/Primary Examiner, Art Unit 2449